DETAILED ACTION
This Office Action is response to the remark filed on 01/28/2021.
Claims 1-64 are canceled.
Claims 65-85 are pending.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 04/03/2019 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Specification
The abstract of the disclosure is objected to because it comprises a figure (see Abstract filed on 01/07/2019).  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 65-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. 10188048. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. 10188048 with obvious wording variations.
Instant Application
U.S. 10188048
65. (New) A system for monitoring disease across agricultural areas of interest, the system comprising: at least one processor; and a memory storing one or more sequences of instructions which, when executed by at least one processor, configures the at least one processor to: 
display, on a map in an application on a first device, at least one virtual zone corresponding to an agricultural geographic area of interest, wherein: the at least one virtual zone is defined by at least one geofence, 
each virtual zone is associated with a level of risk that indicates a likelihood of an outbreak of a disease detrimental to agriculture within the agricultural area of interest, 
each virtual zone is configured to receive access notification information from each geofence when tracked devices enter an area defined by that geofence, and 
the access information includes the level of risk associated with other virtual zones from which the tracked devices came; and 




receive, at the first device, an alert message when the first device is in proximity to a virtual zone, the alert message indicating if the first device should enter that virtual zone.
1. A method for monitoring movement of disease across agricultural areas of interest comprising: 




displaying, on a map of an application of a first device, at least one virtual zone corresponding to an agricultural geographic area of interest, the at least one virtual zone defined by at least one geofence, 
each virtual zone associated with a level of risk that indicates a likelihood of an outbreak of a disease detrimental to agriculture within the agricultural area of interest, 
each virtual zone configured to receive access notification information from each geofence when tracked devices enter an area defined by that geofence, 

the access information including the level of risk associated with the tracked devices, and the level of risk associated with the virtual zone comprising a level of risk associated with the tracked devices that have entered an area defined by the virtual zone within a period of time associated with the disease; and 
receiving an alert message associated with a level of risk when the first device is in proximity to a virtual zone associated with that level of risk, the alert message received prior to the first device entering the virtual zone.


	    Both sets of claims features of the instant application (claims 66-85) and U.S. 10188048 (claims 2-27) can be compared by using the table as shown above.
Allowable Subject Matter
Claims 65-85 are allowed.
The following is an examiner’s statement of reasons for allowed:
The closest references are found:
For claims 1, 75 and 85, Ratliff et al. (U.S. 20090216775) disclose a geofencing engine that establishes a defined area, a geofence, on the map; wherein an asset crossing the geofence is detectable; Rosenbaum (U.S. 20140058881) discloses a system including a geo-location module for identifying and making geo-location of insects, weeds, diseases, or other remarkable conditions; a reporting module for reporting findings to a customer; and a recommendation module for providing product and application recommendations to the customer; Cooper et al. (U.S. 20030218540) disclose to mapping insect and plant disease infestations; locating and monitoring insect, bird, animal, and plant species habitats; Merel (U.S. 20140033125) discloses geolocation features of the portable electronic device to determine the relative contribution of genetics and environment on a phenotypic trait or disease; Rhee et al. (U. S. 20130222141) disclose the early alert system for livestock disease detection, once activated, begins to monitor the frequency of the animal's entrance into the activity measurement zone (AMZ) by accessing the RFID tag attached to the animal.  However, none of the prior art, taken in combination or alone, disclose each virtual zone is associated with a level of risk that indicates a likelihood of an outbreak of a disease detrimental to agriculture within the agricultural area of interest, each virtual zone is configured to receive access notification information from each geofence when tracked devices enter an area defined by that geofence, and the access information includes the level of risk associated with other virtual zones from which the tracked devices came; and receive, at the first device, an alert message when the first device is in proximity to a virtual zone, the alert message indicating if the first device should enter that virtual zone.
For claims 66-74 and 76-84, the claims are also allowed because the claims are dependent on claims 65 and 75 respectively.  However, claims 65-85 wouldn’t be allowable if the ground of nonstatutory double patenting is not overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  06/03/2022